1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8     MAPLE LEAF HOUSING
      INVESTMENTS, LLC,
9
                     Plaintiff,                           Case No. C18-1710RSL
10
             v.                                           ORDER TO SHOW CAUSE
11
      TEXACO DOWNSTREAM
12    PROPERTIES, INC.,
13                   Defendant
14
15
            This matter comes before the Court sua sponte. On November 28, 2018, defendant
16
     removed the above-captioned matter to federal court alleging that the Court has
17
     jurisdiction based on the diversity of citizenship of the parties. See 28 U.S.C. § 1332(a)
18
     (establishing that the federal court’s basic diversity jurisdiction extends to “all civil
19
     actions where the matter in controversy exceeds . . . $75,000 . . . and is between . . .
20
     citizens of different States.”). “For a case to qualify for federal jurisdiction under 28
21
     U.S.C. § 1332(a), there must be complete diversity of citizenship between the parties
22
     opposed in interest.” Kuntz v. Lamar Corp., 385 F.3d 1177, 1181 (9th Cir. 2004)
23
     (internal citation omitted). In examining whether complete diversity is present, the
24
     citizenship of a limited liability company is determined by examining the citizenship of
25
26   ORDER TO SHOW CAUSE - 1
1    the owners/members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
2    (9th Cir. 2006) (holding that “like a partnership, an LLC is a citizen of every state of
3    which its owners/members are citizens”).
4           Defendant states that Maple Leaf Housing Investments, LLC, is a Washington
5    limited liability company, but fails to provide the citizenship of each its owners/members.
6    Therefore, defendant has failed to meet its burden to establish the basis of the Court’s
7    jurisdiction. See Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir.
8    1990) (“The party asserting jurisdiction has the burden of proving all jurisdictional
9    facts”); Fed R. Civ. P. 12(h)(3) (“If the Court determines at any time that it lacks subject-
10   matter jurisdiction, the court must dismiss the action”). As a result, defendant is
11   ORDERED TO SHOW CAUSE by December 21, 2018, why the Court should not
12   remand this action to state court by providing the Court with the citizenship of all of the
13   owners/members of Maple Leaf Housing Investments, LLC, at the time the complaint
14   was filed.
15          The Clerk of the Court is directed to place this order to show cause on the Court’s
16   calendar for December 21, 2018.
17
            Dated this 4th day of December, 2018.
18
19
                                                A
20
                                                Robert S. Lasnik
21                                              United States District Judge
22
23
24
25
26   ORDER TO SHOW CAUSE - 2
